Examiner’s Note
This letter for restarting period is because examiner wrongly stated on the previous action that Claim 4 depended on claim 3. 

Allowable Subject Matter
Independent claim 8 and 17 allowed. Therefore their dependent claims 9, 11-16 and 18-21 are allowable.
Claim 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 

Response to Arguments
Applicant's arguments filed on 11/29/2021 pg. 6 of 9 through pg. 7 of 9 have been fully considered but they are not persuasive. In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, applicant main argument in pg. 7 of 9 is that “Consequently, there would be no reason to look to Yu for an omni beam which is counter to a directive beam as required by Ozawa”. However, this is a limited view of Ozawa. Before getting into details, the claims is stating the word “generate an omni beam… by the at least one …microphone”. Which means that the only microphone that can provide this is an omni directional microphone. Also, beamforming using one forward facing beam and at least one omni directional microphone. Now both Ozawa and Yu have to do with doing beamforming so to state that an ordinary skilled in the art would look away, seems very unlikely. Also, while Ozawa does mentions using
“a microphone having super directivity in [0030]”, which applicant is using to try to show that Ozawa would never use Omni directional beam coming come microphones. Right before that applicant left out the words “In addition”. This is important because reading [0030] completely it shows that it first talks about using “microphones can be directed to the target object”, meaning that the microphones being used most likely are omni –directional beam microphones, as they are the most common microphone when performing beamforming. Therefore, to an ordinary skilled in the art [0030] and throughout the whole reference Ozawa is most likely referencing to omni-directional beam microphones, as they are the most common when doing beamforming. This is why the examiner uses Yu to explicitly teach that it is well-known in the art to use a uni-directional and an omni-directional microphone to create beamforming which is exactly what part of the claim is claiming.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 and 5-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa US PG-Pub 2005/0140810 in view of Yu US PG-Pub 2004/0086137.

Regarding claim 1, Ozawa teaches a front facing microphone configured to capture an audio signal (Fig. 14-146), the front facing microphone co-located with at least one optical component (Fig. 14-143); at least one non-front facing microphone configured to capture an audio signal (Fig. 14-145 or 144); and a processor configured to: generate a forward facing beam using the audio signal captured by the front facing microphone and the audio signal captured by the at least one non-front facing microphone; and output an audio signal based on the forward facing beam and the non-front facing microphone (Fig. 15 & Fig. 22 & [0109]-[0110]: creating a microphone array to capture audio on certain directions using different microphones at different locations).  
Ozawa failed generate an omni beam using the audio signal captured by the at least one non- front facing microphone.
However, Yu teaches omni beam using the audio signal captured by the at least one non- front facing microphone (Fig. 1 & [0044]-[0045]: using one uni-directoinal microphone and one omni-directional microphone to do beamforming).
Ozawa and Yu are analogous art because they are both in the same field of endeavor, namely microphones system. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because using an omni-directional and uni-directional microphone can be used to create beamforming to gather sound from a specific location.

Regarding claim 5, Ozawa teaches wherein stereo audio is generated from an output audio signal ([0079] & [0095]: stereo audio being output).

Regarding claim 6, Ozawa teaches wherein the front facing microphone and the least one non-front facing microphone are relationally offset from an optical axis of the at least one optical component (Fig. 14: microphone 144 or 145 and 146 are offset relative to the lens-143).

Regarding claim 7, Ozawas teaches wherein the front facing microphone and the least one non-front facing microphone are angularly offset from an optical axis of the at least one optical component (Fig. 14: as the lens-142 has an axis straight through it, microphone 146 is at one angle offset and microphone-144 or 145 are at different angle offset from the lens axis).

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ozawa US PG-Pub 2005/0140810 in combination with Yu US PG-Pub 2004/0086137 in view of Jing US PG-Pub 2018/0084215.

Regarding claim 2, the combination teaches wherein the at least one non-front facing microphone is a top microphone (Ozawa, Fig. 14-145).  
The combination failed to explicitly teach side microphone.
However, Jing teaches a side microphone (Fig. 5-112b).
The combination and Jing are analogous art because they are both in the same field of endeavor, namely microphone system. Therefore, the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains, because it is an inventor choice to select any of the different surfaces a camera contains to place a microphone.






Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A JEREZ LORA whose telephone number is (571)270-5519.  The examiner can normally be reached on M-F 7am-9am and 11am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



WILLIAM A. JEREZ LORA
Examiner
Art Unit 2654



/WILLIAM A JEREZ LORA/Primary Examiner, Art Unit 2654